DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s election filed 11/11/2020 in response to Office Action (restriction/requirement for election) mailed 10/5/2020. 
Claims 1-15 were previously pending. With Applicant’s filing of 11/11/2020 Claims 9 and 14 are withdrawn from further consideration due to non-election from a restriction, Claims 10-13 and 15 are amended, and Claims 1-8 are as previously presented. Presently Claims 1-15 are pending and Claims 1-8, 10-13, and 15 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
UNITY OF INVENTION. Restriction is required under 35 U.S.C. 121 and 372.
This application contained the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I, claim(s) 1-8 & 15, drawn to an apparatus.
Group II, claim(s) 9-14, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
In accordance with 37 CFR 1.499, applicant was required, in reply to this action, to elect a single invention to which the claims must be restricted. The Applicant elected Group I, claim(s) 1-8 & 15, drawn to an apparatus, and amended claim(s) 10-13 to depend from claim 15, thus amended to become apparatus claims. The election was made with traverse.
The Applicant argues under MPEP §803, if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. The Examiner notes this application is a national stage entry of a PCT application and Unity of Invention applies. Nonetheless, serious burden on the examiner does exist because Group I apparatus claims and Group II method claims have differing classifications, do not share the same or corresponding technical feature, and recites structure and function not found in both groups. 
Applicant's election with traverse of Group I in the reply filed on 11/11/2020 is acknowledged. The traversal is on the ground(s) that under MPEP §803, if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. The Examiner notes this application is a national stage entry of a PCT application and Unity of Invention applies. This is not found persuasive. Serious burden on the examiner does exist because Group I apparatus claims and Group II method claims have differing classifications, do not share the same or corresponding technical feature, and recites structure and function not found in both groups.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected
Claim 11 recites the limitation "the integral scoop" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the Examiner will examine the Claim 11 as if it depending from Claim 10 which recites an integral scoop.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belvederi (GB 2126654 A, hereinafter “Belvederi”). 
Regarding Claim 1, Belvederi
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Belvederi as discussed above. Belvederi further discloses the helical lower surface forms a curve of narrowing radius, as depicted in Figure 2.
Regarding Claim 5, the limitations of Claim 4 from which Claim 5 depends are disclosed by Belvederi as discussed above. Belvederi further discloses the helical lower surface has a maximum radius and a minimum radius, the maximum radius being between two and four times the minimum radius, as depicted in Figure 2.
Regarding Claim 6, the limitations of Claim 4 from which Claim 6 depends are disclosed by Belvederi as discussed above. Belvederi further discloses the narrowing radius is a continuously narrowing radius (Fig. 2).
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by Belvederi as discussed above. Belvederi further discloses the material-guiding structure is integrated within a cavity of the base (Fig. 2). It is the Examiner’s position that because the material-guiding structure is enclosed, the volume cannot change and therefore the material-guiding structure has a predefined volume.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Belvederi (GB 2126654 A, hereinafter “Belvederi”) in view of Cohen et al. (US 10,254,499 B1, hereinafter “Cohen”).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Belvederi as discussed above. Belvederi further discloses the material-guiding structure functions to direct printing material toward the channel structure, and at least a portion of the material-guiding structure, thus a portion of the base, is rotated about the axis of the channel structure (Fig. 2). Belvederi does not explicitly disclose the material-guiding structure is configured to convey printing material to a material-conveying member when the base is rotated about the axis of the channel structure, the material-conveying member being configured to convey printing material through the channel structure.
In the same field of endeavor, a device for dispensing viscous materials for printing, Cohen discloses an extruder comprising a motor, a container for printing material, a feed screw inside a close-fitting barrel (channel structure), and a nozzle, and an auger may be a suitable material-conveying member ([0555, 0057]). The container may be rotated relative to the channel structure in order to dump printing material inside the channel structure ([0555]). The feed screw may be combined with a smaller feed screw (material-conveying member) that can serve as the primary regulator of flow of the printing material with the larger feed screw serving primarily to replenish printing material to the smaller screw ([0558]). Upon rotation of the material-conveying member flow commences and upon stopping the rotation or reversing the rotation, flow is stopped or retracted. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Belvederi invention of an apparatus for rotatingly directing printing material to the channel structure, as discussed above, with the Cohen teaching of also rotatingly directing printing material to a material-conveying member in a channel structure, with the material-conveying member capable of commencing flow, stopping flow, or retracting flow, in which case the nozzle can also be primed in preparation for the next extrusion. One would be motivated to combine them by a desire to gain the benefit as detailed above, as taught by Cohen [0558]. Thus, the combination Belvederi and Cohen implicitly discloses the material-guiding structure is configured to convey printing material to a material-conveying member when the base is rotated about the axis of the channel structure, the material-conveying member being configured to convey printing material through the channel structure.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Belvederi (GB 2126654 A, hereinafter “Belvederi”) in view of Cohen et al. (US 10,254,499 B1, hereinafter “Cohen”), and further in view of Nakajima et al. (US 2014/0235415 A1, hereinafter “Nakajima”).
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by the combination Belvederi and Cohen as discussed above. The combination Belvederi and Cohen does not disclose the material-conveying member is a multi-helix screw at least partially disposed within the channel structure.
In the same field of endeavor, a device for dispensing viscous materials for printing, Nakajima discloses transporting a two-component flowable developer (printing material) with a developer-agitating transporting member (material-conveying member, 42) that may be a double helix or multi-helix screw ([0069-0072]). The multi-helix screw has a larger area on the surface on which the printing material is transported and a higher transporting efficiency in the axial direction ([0072]). 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the combination Belvederi and Cohen invention as discussed above, with the Nakajima teaching of using a double- or multi-helix screw to transport the printing material. One would be motivated to combine them by a desire to gain the obvious benefit of a larger area on the surface on which the printing material is transported and a higher transporting efficiency in the axial direction, as taught by Nakajima [0072].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belvederi (GB 2126654 A, hereinafter “Belvederi.
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by Belvederi as discussed above. Belvederi further discloses the material-guiding structure is integrated within a cavity of the base, and is therefore an integral element of the base (Fig. 2). It is the Examiner’s position that in the absence of any disclosure that the structure or function of the material-guiding structure is dependent on it being molded, one of ordinary skill in the art would have found it obvious to manufacture the material-guiding structure according to conventional manufacturing methods which are inclusive of molding.

Allowable Subject Matter
Claims 15, and 10, 12, 13 are allowable over the prior art.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent Claim 15 is indicated as having allowable subject matter because the recited limitations for a material-guiding structure formed around the opening having a helical lower surface that extends from the base into the chamber in the axial direction, when taken with the claim as a whole, has not be shown or reasonably suggested by the prior art. Dependent Claims 10-13 are indicated allowable as depending from an indicated-allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743